DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/895,595 filed on June 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-20 and 22-24 are still pending, with claims 1-3, 12-14,19 and 23-24 being currently amended. Claims 6 and 21 are cancelled. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 11-14, 16-18, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. US PGPUB 2009/0096413 in view of Chong et al. US PGPUB 2017/0187238.
Regarding claim 1, Partovi discloses a method of transferring wireless electrical energy from a transmitting base to at least one given receiving antenna [figs. 8-9, 60 & 65; abs.; par. 441], wherein the transmitting base includes 
(i) a housing comprising a first sidewall positioned at a base proximal end and a second sidewall positioned at a base distal end [fig. 60; the cross-section illustrates that the transmitter has side wall surfaces (top and bottom surfaces), proximal and distal ends and may take the form of a briefcase (par. 446)], 
(ii) at least one transmitting antenna positioned along one of the first or second sidewalls of the housing [fig. 60, coils], the at least one transmitting antenna comprising a transmitting coil that is configured to resonate at a transmitting antenna resonant frequency or a transmitting antenna resonant frequency band  [pars. 130 & 167],  (iii) a wireless transmitting circuit electrically connected to the at least one transmitting antenna, wherein the wireless transmitting circuit is configured to modify electrical energy from an electrical source to be wirelessly transmitted  [fig. 9, charger circuit 240; par. 173; Vin is modified to tune the power transmitted also charger circuit 1020 of fig. 65] and wherein the given receiving antenna comprises a receiving coil configured to resonate at a receiving antenna resonant frequency  [figs. 6, 16, 60 & 71; the receiving antenna of the device to be charged (i.e. the electronic device illustrated) is placed adjacent to the transmitting antenna (in the vertical direction), such that that the receiver or near” the platform/surface, thus near the transmitter without directly touching it; par. 469; resonant frequency of 1-2 MHz], the method comprising: 
while connected to an electrical power source, the transmitting base (i) wirelessly transmitting electrical energy via the at least one transmitting antenna [pars. 130 & 167];
while being positioned in proximity to the transmitting base and without being in direct physical contact with the transmitting base, the given receiving antenna wirelessly receiving the electrical energy that is transmitted from the at leastDocket No.: 084624-0109 one repeater of the transmitting base  [figs. 6, 16, 60 & 71; the receiving antenna of the device to be charged (i.e. the electronic device illustrated) is placed adjacent to the transmitting antenna (in the vertical direction), such that that the receiver coil (i.e. 172 of fig.6) is “center[ed]” with the transmitter coil (par. 200); pars. 122 & 445-446, the receiver can be “on or near” the platform/surface, thus near the transmitter without directly touching it; par. 469; resonant frequency of 1-2 MHz].
Partovi does not explicitly disclose at least one repeater that is spaced apart from the at least one transmitting antenna within the housing, the at least one repeater comprising a repeater coil that is configured to wirelessly receive electrical energy from the at least one transmitting antenna and wirelessly re-transmit the received electrical energy.
Partovi does not explicitly disclose wirelessly re- transmitting the electrical energy via the at least one repeater.
at least one repeater that is spaced apart from the at least one transmitting antenna within the housing, the at least one repeater comprising a repeater coil that is configured to wirelessly receive electrical energy from the at least one transmitting antenna and wirelessly re-transmit the received electrical energy, wirelessly re- transmitting the electrical energy via the at least one repeater [fig. 1, repeater coil 135 that is spaced apart from the transmitting antennas 120 and 130 (fig. 2b), within the same housing (fig. 1, par. 17, “The wireless power transfer device 105 may also include a housing (not shown) that supports the first power amplifier 115, the first transmitter coil 120, the second power amplifier 125, the second transmitter coil 130, the repeater coil 135, the internal reference clock 140, and the electronic processor 145”); pars. 17 & 19-20; the repeater receives a first magnetic field from transmitter coil 120 and repeats a third magnetic field to receiver device 110].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Partovi to further include at least one repeater that is spaced apart from the at least one transmitting antenna within the housing, the at least one repeater comprising a repeater coil that is configured to wirelessly receive electrical energy from the at least one transmitting antenna and wirelessly re-transmit the received electrical energy, wirelessly re- transmitting the electrical energy via the at least one repeater for the purpose of generating a magnetic field with a greater magnitude than that transmitted by the original transmitter, as taught by Chong (pars. 12-14 & 20).
Regarding claim 2, Partovi discloses wherein the at least one transmitting antenna wirelessly transmits the electrical energy by resonating at the transmitting antenna resonant frequency of at least 1 kHz and the at least one receiving antenna receives the electrical energy by resonating at the receiving antenna resonant frequency of at least 1 kHz [par. 166, tens of MHz; par. 177, 1.3 MHz; par. 265, 1.2-1.4 MHz; par. 469; resonant frequency of 1-2 MHz].
Regarding claim 3, Partovi discloses wherein the at least one transmitting antenna wirelessly transmits the electrical energy by resonating at the transmitting antenna resonant frequency at about 1 kHz to about 100 MHz or within the transmitting antenna resonant frequency band that extends from about 1 kHz to about 100 MHz and the at least one receiving antenna receives the electrical energy by resonating at the receiving antenna resonant frequency at about 1 kHz to about 100 MHz or within a receiving antenna resonant frequency band that extends from about 1 kHz to about 100 MHz [par. 166, tens of MHz; par. 177, 1.3 MHz; par. 265, 1.2-1.4 MHz; par. 469; resonant frequency of 1-2 MHz].
Regarding claim 4, Partovi discloses wherein the electrical energy has a magnitude from about 100 mW to about 500 W [par. 125, 10 Watts per coil; figs. 56-57 & 60; 6 coils, so about 60 Watts].
Regarding claim 5, Partovi discloses wherein a capacitor is electrically connected to the transmitting coil [figs. 9 & 65, capacitor C].
Regarding claim 7, Partovi discloses wherein a magnetic field shielding material is positioned adjacent to at least one of the transmitting and receiving coils [pars. 141 & 
Regarding claim 11, Partovi discloses wherein a conductive material is positioned adjacent to the magnetic field shielding material [par. 401, conductive layers and/or “grounding” can be attached to the copper sections].
Regarding claim 12, Partovi discloses wherein a gap extends between the first sidewall positioned at the base proximal end and the at least one repeater
 [fig. 60, the coils are separated from the bottom surface (interior sidewall surface)].
Regarding claim 13, Partovi discloses wherein the transmitting coil of the at least one transmitting antenna is positioned in physical contact with an interior sidewall surface of the housing [figs. 59-60, the coils are in contact with the top surface (another portion of the interior sidewall surface].
Regarding claim 14, Partovi discloses wherein a gap extends between the at least one transmitting antenna and the first sidewall positioned at the base proximal end 
[figs. 59-60, a gap extends between the bottom sidewall and the electronics as well as the coils].
Regarding claim 16, Partovi discloses wherein the receiving coil is positioned such that it is oriented coplanar to the transmitting coil [fig. 56, the receiver coil can be placed directly on top of the transmitting coil such that the coils are coplanar (i.e. in the Z-axis)].
Regarding claim 17, Partovi discloses wherein the receiving coil is positioned within a transmission distance that surrounds and extends from the transmitting base, and wherein the transmission distance is about three times a length, a width, a depth, or within a transmission distance that surrounds and extends from the transmitting base”, regardless of the size of the transmission distance since it is within the boundaries].
Regarding claim 18, Partovi discloses wherein the receiving coil is positioned within a transmission distance that surrounds and extends from the transmitting base, and wherein the transmission distance is about five times a length, a width, a depth, or a diameter of the transmitting base, whichever is greater [figs. 56-57; the chargeable devices are placed on the coils, thus “within a transmission distance that surrounds and extends from the transmitting base”, regardless of the size of the transmission distance since it is within the boundaries].
Regarding claim 20, Partovi discloses wherein the wireless transmitting circuit comprises a transmitting selection sub-circuit [fig. 65, MCU can enable or disable transmission and determine the type of transmission, thus is a transmitting selection sub-circuit; par. 184-185].
Regarding claim 22, Partovi discloses wherein the transmitting coil of the at least one transmitting antenna is adjacent to or in contact with a substrate, wherein the substrate is flexible [par. 151, the coils are attached to a flexible PCB].
Regarding claim 23, Partovi discloses wherein the given receiving antenna is included as part of an electronic device, and wherein wirelessly transmitting electrical energy via the at least one transmitting antenna comprises wirelessly transmitting the electrical energy while the electronic device is positioned, relative to the transmitting base, such that the given receiving antenna and the at least on transmitting antenna are .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. US PGPUB 2009/0096413 in view of Chong et al. US PGPUB 2017/0187238, and further in view of Jang Korean Publication 1020160128861. (It is noted that the Jang citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 8, Partovi discloses the method of claim 7.
The combination of Partovi and Chong does not explicitly disclose wherein the magnetic field shielding material is selected from the group consisting of a zinc comprising ferrite material, manganese-zinc, nickel-zinc, copper-zinc, magnesium- zinc, and combinations thereof.
However, Jang discloses a wireless power transmission system comprising a magnetic field shield wherein the magnetic field shielding material is selected from the group consisting of a zinc comprising ferrite material, manganese-zinc, nickel-zinc, copper-zinc, magnesium- zinc, and combinations thereof [see claim 1, pg. 14, par. 5; nickel-manganese-zinc-copper shield].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Partovi and Chong to further include wherein the magnetic field shielding material is selected from the group consisting of a zinc comprising ferrite .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. US PGPUB 2009/0096413 in view of Chong et al. US PGPUB 2017/0187238, and further in view of Lee et al. US PGPUB 2012/0306284.
Regarding claim 9, Partovi discloses the method of claim 7.
The combination of Partovi and Chong does not explicitly disclose wherein the magnetic field shielding material has a loss tangent less than about 0.70.
However, Lee discloses a inductive charging system wherein the magnetic field shielding material has a loss tangent less than about 0.70 [fig. 1; abs.; par. 211].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Partovi and Chong to further include wherein the magnetic field shielding material has a loss tangent less than about 0.70 for the purpose of providing efficient shielding, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. US PGPUB 2009/0096413 in view of Chong et al. US PGPUB 2017/0187238, and further in view of Zheng et al. US PGPUB 2015/0130583.
Regarding claim 10, Partovi disclose the method of claim 7.

However, Zheng discloses a wireless power system [abs.] wherein a space separates the at least one of the transmitting coil and the receiving coil from the magnetic field shielding material [par. 22, 4mm gap].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Partovi and Chong to further include wherein a space separates the at least one of the transmitting coil and the receiving coil from the magnetic field shielding material for the purpose of reducing eddy current losses, as taught by Zheng (par. 22).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. US PGPUB 2009/0096413 in view of Chong et al. US PGPUB 2017/0187238, and further in view of Onishi et al. US PGPUB 2008/0197802.
Regarding claim 19, The combination of Partovi and Chong does not explicitly disclose wherein the wireless transmitting circuit is configured to select a capacitance that is electrically connected to the at least one transmitting antenna or modify an inductance of the at least one transmitting antenna to cause a transmission distance of the transmitted electrical energy to be modified.
However, Onishi discloses a wireless power system [fig. 2] wherein the wireless transmitting circuit is configured to select a capacitance that is electrically connected to the at least one transmitting antenna or modify an inductance of the at least one transmitting antenna to cause a transmission distance of the transmitted electrical energy to be modified [pars. 76, 80 & 195].
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. US PGPUB 2009/0096413 in view of Chong et al. US PGPUB 2017/0187238, and further in view of Oodachi et al. US PGPUB 2012/0223595.
Regarding claim 24, the combination of Partovi and Chong does not explicitly disclose wherein wirelessly transmitting electrical energy via the at least one transmitting antenna comprises wirelessly transmitting the electrical energy while the given receiving antenna is positioned, relative to the transmitting base, such that the given receiving antenna and the at least on transmitting antenna are substantially parallel with respect to one another, substantially coplanar with respect to one another, or a combination thereof.
However, Oodachi discloses a wireless power transmission system wherein wirelessly transmitting electrical energy via the at least one transmitting antenna comprises wirelessly transmitting the electrical energy while the given receiving antenna is positioned, relative to the transmitting base, such that the given receiving antenna and the at least on transmitting antenna are substantially parallel with respect to one another, substantially coplanar with respect to one another, or a combination thereof [figs. 1A-1B & 4A-4B; transmitting coils 102-1 to 102-N are placed on different sides of the rectangular charging box such that when a receiver 200 is inserted transmitter coil 102-1 will be facing the receiver coil 201 (and parallel to it) and coils 102-2 and 102-4 will be perpendicular to it (thus at least one transmitter coil will be perpendicular to the receiver coil); pars. 31-42].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Partovi and Chong to further include wherein transmitting electrical energy wirelessly from the transmitting base to the given receiving antenna  comprises transmitting the electrical energy wirelessly  when the given receiving antenna is positioned, relative to the transmitting base, such that the given receiving antenna and the at least on transmitting antenna are substantially parallel with respect to one another, substantially coplanar with respect to one another, or combinations thereof for the purpose of allowing a degree of freedom in receiver placement such that the receiver can still receive power in various orientations, as taught by Oodachi (par. 42).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-20 and 22-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859